Citation Nr: 0700366	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-05 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946.

This matter was previously before the Board of Veterans' 
Appeals (Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The Board remanded this case to the RO 
in March 2006 for additional development.  Additional 
development has been conducted and the case is now before the 
Board for further appellate consideration.

Pursuant to a March 2006 motion and the Board's granting 
thereof in March 2006, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West Supp. 2005) and 
38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The veteran's tinnitus is related to service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has tinnitus as a result of in-
service noise exposure, and requests service connection for 
this disability.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires (1) medical evidence of a current 
disability; 
(2) medical, or in certain circumstances, lay evidence of the 
incurrence or aggravation of a disease or injury in service 
or during the presumptive period; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The veteran's DD Form 214 indicates that he was being 
separated from service on a partial service record.  He 
indicates that there was a fire where he was stationed and 
his medical records were destroyed.  He reports that he 
sustained significant noise exposure during service and that 
he was seen for pertinent complaints, but that those records 
were destroyed in the fire.  The only service medical records 
associated with the claims file are his entrance and 
separation examinations, which do not report any abnormal 
findings with regard to the ears.  

In October 2003, the veteran underwent a VA examination to 
determine the etiology of his hearing loss and tinnitus.  
With regard to his hearing loss, he reportedly stated that he 
was identified for hearing loss when he first applied for 
employment, which was within one month of leaving military.  
He also reportedly stated that he first noticed tinnitus 
approximately 20 years ago.  His post-service employment and 
recreational activities were not significant for noise 
exposure.  The examiner indicated that the hearing loss was 
most likely initiated by military noise exposure.  However, 
with regard to the tinnitus, the examiner found that his 
claim for tinnitus was not time locked to his military 
experience.  The RO granted service connection for hearing 
loss, but denied service connection for tinnitus.

The veteran submitted an appeal, noting that there was 
miscommunication during the VA examination.  He indicated 
that when asked when he first noticed tinnitus, he gave the 
following response:  "don't really know for certain but it 
was noted on 2 pre-employment physical examinations [and] the 
last employer provided treatment [and] a hearing aid devices, 
the last time being approx[imately] 15-20 y[ears] ago."

In March 2006, the Board remanded this case in order for the 
veteran to undergo additional VA examination.  The Board 
noted that the previous examination did not address the 
question of etiology of the tinnitus, and asked that this be 
accomplished on remand.  On VA examination in August 2006, in 
answering the question as to date of onset of tinnitus, the 
examiner noted 20 years ago.  In answering the question of 
etiology, the examiner noted that on VA examination in 2003, 
the veteran indicated that tinnitus had its onset 15 years 
ago.  However, on today's examination, the veteran indicated 
that the onset of tinnitus was in 1946.  The examiner found 
that the discrepancy in onset of tinnitus and the multiple 
etiologies of tinnitus made it difficult to provide an 
opinion without speculation.  The examiner further stated 
that there was no documentation of tinnitus complaints during 
military service and that the historical information was 
inconsistent.  Considering all the evidence, the examiner 
could not be 50 percent certain that tinnitus resulted from 
acoustic trauma during service.  

It is not clear to the Board why the March 2006 VA examiner 
indicated at one point that the onset of tinnitus was 20 
years ago, when on the 2003 examination it was noted that it 
was noticed 15 years ago, and at the 2006 examination, the 
veteran stated it was noted in 1946.  It also appears that 
the examiner did not consider the veteran's explanation for 
the discrepancy in date of onset, as reported on his appeal.  
It was because of this discrepancy that the examiner could 
not determine the etiology without speculation.  

The Board, however, accepts the veteran's assertion that 
there was a misunderstanding as to what he stated to the 
examiner in 2003.  (See veteran's April 2004 notice of 
disagreement and February 2005 VA Form 9.)  The RO has 
conceded in-service noise exposure and granted service 
connection for hearing loss.  On his notice of disagreement, 
he indicated that tinnitus was first noted on his re-
employment application when he returned from the military in 
1946.  On his VA Form 9, his report of what he stated to the 
examiner as to the date of onset appears a bit more vague 
than what he reported on the notice of disagreement ("don't 
know exactly . . .").  However, given the number of years 
that have passed since service, it is not unreasonable that 
there is some minor discrepancy in this regard.  The Board, 
resolving any doubt in favor of the veteran, will accept the 
assertion that the tinnitus was noted shortly after 
separation from service.  Given the reasoning given on the 
2003 and 2006 examination reports for not finding tinnitus 
etiologically related to service, the Board finds that had 
the examiners accepted the veteran's assertion that this was 
shown shortly after service, as it was with the hearing loss, 
a medical nexus would have been found.  Therefore, a further 
remand for additional VA examination appears unnecessary.  
The Board concludes that service connection for tinnitus is 
warranted.  


ORDER

Service connection for tinnitus is granted. 




____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


